Per Curiam.
The assessments levied against Horace W. Zeliff, Amzi E. Zeliff and Maturin B. Zeliff are set aside, with costs, on the grounds stated in the opinion delivered at this term in Benjamin v. Bog and Ely Meadow Co.
But the assessment against Prank M. Odell is for land lying within the bog and fly meadow, and that opinion is therefore not applicable to his ease.
Of the reasons assigned for setting aside his assessment the first is shown to be untrue, the second, third and fifth, alleging the remission of the assessment by the commissioners of appeal and the lack of any benefit from the work done, are not shown to be true in fact, and the fourth, setting up the unconstitutionality of the supplements passed in 1875 and 1894 to the Bog and Ely Meadow act of 1811, is not relevant, since his assessment is within the purview of the original act of-1811. Eor any mere irregularity in procedure he should not be allowed to complain, since the assessment was levied in 1894 and this writ was not sued out until 1901.
The assessment against Odell should be affirmed, with costs.